Case 18-10601-MFW   Doc 1770-2   Filed 11/26/18   Page 1 of 8




                    Exhibit B
                 Case
                  Case18-10601-MFW
                       18-10601-MFW Doc
                                     Doc1770-2
                                         444 Filed
                                               Filed04/26/18
                                                     11/26/18 Page
                                                               Page1 2ofof7 8



                               UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF DELAWARE

------------------------------------x
                                    : Chapter 11
In re:                              :
                                    : Case No. 18-10601 (MFW)
THE WEINSTEIN COMPANY HOLDINGS      :
              1
LLC, et al..,                       : (Jointly Administered)
                                    :
                  Debtors.          : Docket Ref. Nos. 8, 190, & 216
------------------------------------x


                          OBJECTION OF BANK HAPOALIM B.M.
                    TO ASSUMPTION AND ASSIGNMENT OF CONTRACTS


            Bank Hapoalim B.M., an Israeli banking corporation authorized to do business in the

United States (“Hapoalim”), by its counsel Herrick, Feinstein LLP and Womble Bond Dickinson

(US) LLP, hereby files its objection (the “Objection”) to the proposed assumption and

assignment by the above-captioned debtors (collectively, the “Debtors”) of certain contracts in

which Hapoalim has an interest, and in support of its Objection, respectfully represents as

follows:

                                                 BACKGROUND

            1.     The Debtors each filed a voluntary petition for relief under chapter 11 of title 11

of the United States Code (the “Bankruptcy Code”) in the United States Bankruptcy Court for

the District of Delaware (the “Court”) on March 19, 2018 (the “Petition Date”).




1
 The last four digits of The Weinstein Company Holdings LLC’s federal tax identification number are (3837). The
mailing address for The Weinstein Company Holdings LLC is 99 Hudson Street, 4th Floor, New York, New York
10013. Due to the large number of debtors in these cases, which are being jointly administered for procedural
purposes only, a complete list of the Debtors and the last four digits of their federal tax identification numbers is not
provided herein. A complete list of such information may be obtained on the website of the Debtors’ claims and
noticing agent at http://dm.epiq11.com/twc.


HF 12064705v.1
                 Case
                  Case18-10601-MFW
                       18-10601-MFW Doc
                                     Doc1770-2
                                         444 Filed
                                               Filed04/26/18
                                                     11/26/18 Page
                                                               Page2 3ofof7 8



            2.     On the Petition Date, the Debtors filed a motion [Docket No. 8] (the “Bidding

Procedures Motion”)2 with the Court seeking entry of the Bidding Procedures Order. On April 6,

2018, the Court entered the Bidding Procedures Order [Docket No. 190] that, among other

things, approved (a) the Bidding Procedures pursuant to which the Debtors will solicit and select

the highest and otherwise best offer for the sale (the “Sale”) of substantially all or a portion of

the Debtors’ Assets, (b) the form and manner of notice related to the Sale, (c) the procedures for

the assumption and assignment of executory contracts and unexpired leases in connection with

the Sale, including notice of proposed cure amounts (the “Assumption and Assignment

Procedures”) and (d) scheduled the hearing (the “Sale Hearing”) to enter an order approving the

Sale to the Stalking Horse Bidder or such other Successful Bidder (the “Sale Order”) for May 8,

2018 at 11:30 a.m. (Eastern Daylight Time).

            3.     Hapoalim is party to that certain Loan and Security Agreement dated April 26,

2017 (the “Loan Agreement”) with WTV JCP Borrower 2017, LLC, a Delaware limited liability

company (“WTV”), one of the Debtors herein, pursuant to which Hapoalim loaned to WTV the

principal amount of $2,511,000. Part of the collateral package for the loan consists of the right

to receive certain royalty payments payable to Weinstein Television LLC (“Television”), one of

the Debtors herein, pursuant to that certain Agreement dated as of February 24, 2017 between

Television and J. C. Penney Corporation (the “J. C. Penney Agreement”), which Television

assigned to WTV pursuant to that certain Assignment dated April 26, 2017.

            4.     In connection with the execution and delivery of the Loan Agreement, Television

assigned its rights under the J. C. Penney Agreement to WTV pursuant to that certain

Assignment dated April 26, 2017.


2
 Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Bidding
Procedures Motion or the Bidding Procedures Order, as applicable.
                                                        2
HF 12064705v.1
                 Case
                  Case18-10601-MFW
                       18-10601-MFW Doc
                                     Doc1770-2
                                         444 Filed
                                               Filed04/26/18
                                                     11/26/18 Page
                                                               Page3 4ofof7 8



            5.     Hapoalim perfected its security interest in the royalty payments payable pursuant

to the J.C. Penney Agreement by filing a financing statement under the Uniform Commercial

Code with the Secretary of State of Delaware on April 26, 2017.

            6.     The Bidding Procedures Motion and the Stalking Horse Agreement each provide

that the Loan Agreement and the J.C. Penney Agreement are Assumed Liabilities to be assumed

by the Stalking Horse or Successful Bidder (Bidding Procedures Motion at 13-14 and Stalking

Horse Agreement at Schedule 2.3). The Debtors have also listed the J.C. Penney Agreement as

an executory contract to be assumed and assigned to the Stalking Horse in the Notice of Potential

Assumption and Assignment of Executory Contracts or Unexpired Leases and Cure Amounts

filed on April 13, 2018 [Docket No. 216].

                                              ARGUMENT

            1. The Loan Agreement Cannot be Assumed and Assigned to the Stalking Horse
               Because it is a Financial Accommodation

            7.     The Bankruptcy Code and the case law are clear that a loan agreement cannot be

assumed and assigned, even with the consent of the counterparty, because it is a financial

accommodation, which excludes it from being an executory contract. Section 365(c)(2) of the

Bankruptcy Code provides:

            The trustee may not assume or assign any executory contract ... if —

                (2) such contract is a contract to make a loan, or extend other debt financing
            or financial accommodations, to or for the benefit of the debtor

11 U.S.C. §365(c)(2).

            8.     The case law under section 365(c)(2) demonstrates that courts have interpreted

the statute in accordance with its plain meaning. In the chapter 11 cases of In re Sun Runner

Marine, Inc., Transamerica Commercial Finance Corporation (“Transamerica”) provided


                                                     3
HF 12064705v.1
                  Case
                   Case18-10601-MFW
                        18-10601-MFW Doc
                                      Doc1770-2
                                          444 Filed
                                                Filed04/26/18
                                                      11/26/18 Page
                                                                Page4 5ofof7 8



prepetition floor plan financing to Sun Runner Marine, Inc. (“Sun Runner”), a boat

manufacturer. In the chapter 11 case, Transamerica and Sun Runner proposed to assume the

agreement pursuant to which Transamerica provided this financing, and Citibank, N.A.

(“Citibank”), Sun Runner’s primary pre-petition lender, objected. See Transamerica

Commercial Fin. Corp. v. Citibank, N.A.(In re Citibank, N.A.), 945 F.2d 1089, 1090–91 (9th Cir.

1991).

            9.      Over Citibank's objection, the bankruptcy court approved the assumption as the

assumption of an executory contract under section 365. As a condition of the assumption and

pursuant to the section 365(b)(1)(A), the bankruptcy court ordered Sun Runner to cure all

monetary defaults owed to Transamerica, which totaled approximately $130,000. Citibank

appealed to the Ninth Circuit Bankruptcy Appellate Panel (the “BAP”).

            10.     The BAP reversed the bankruptcy court in a published opinion Citibank, N.A. v.

Transamerica Commercial Fin. Corp.(In re Transamerica Commercial Fin. Corp.), 116 B.R.

712 (B.A.P. 9th Cir. 1990). The BAP held that: (a) the floor planning agreement was not an

executory contract and thus was not assumable under section 365; (b) even if the floor planning

agreement was an executory contract, it was a financial accommodation and its assumption was

barred by section 365(c)(2); and (c) Transamerica's consent did not abrogate the bar to

assumption under section 365(c)(2).

            11.     In the appeal to the Ninth Circuit, Transamerica argued that even if the floor

planning agreement was a financial accommodation contract, § 365(c)(2) should not prohibit its

assumption when both the debtor and the other contracting party consented to its assumption.

Transamerica argued that § 365(c)(2) protected unwilling lenders from the debtor's assumption

of a financial accommodation contract, but should not thwart the assumption of such a contract if


                                                     4
HF 12064705v.1
                  Case
                   Case18-10601-MFW
                        18-10601-MFW Doc
                                      Doc1770-2
                                          444 Filed
                                                Filed04/26/18
                                                      11/26/18 Page
                                                                Page5 6ofof7 8



the lender and the debtor (or trustee) both wish the contract to be enforced. The Ninth Circuit

rejected Transamerica’s argument and affirmed the BAP, holding that “The agreement is one of

‘financial accommodation,’ and as such is not assumable under section 365 of the Bankruptcy

Code”. 945 F.2d at 1092, whether or not the lender party to such agreement consents.

            12.      With respect to the cure payment received by Transamerica, the Sun Runner court

explained one of the policy reasons that underlies the prohibition on assumption of financial

accommodation contracts:

                  This benefit to the lender would be at the expense of the other unsecured
                  creditors, such as Citibank in this case, because it would diminish the
                  estate assets available to satisfy their claims. Thus the § 365(c)(2)
                  prohibition against the assumption of financial accommodation contracts
                  protects all unsecured creditors, not just the lender, and the lender's
                  consent alone is not sufficient to abrogate it.

945 F.2d at 1093.

            13.      Delaware case law is consistent. In In Chase Manhattan Bank v. Iridium Africa

Corp., 197 F. Supp. 2d 120 (D. Del. 2002), the court held that a debtor’s obligation to issue

additional membership interests under its limited liability company agreement could not be

assumed because it was a financial accommodation contract, stating: “When both the lender and

the debtor consent to the assumption of a prepetition financial accommodation, such assumption

is still barred by the Bankruptcy Code.” Id. at 134 (citing In re Sun Runner in support of its

ruling).

            14.      The plain language of §365(c)(2) and the case law clearly establish that the

proposal by the Debtors and the Stalking Horse to have the Stalking Horse assume the J. C.

Penney Agreement and assume the Loan Agreement cannot be approved by this Court, whether




                                                      5
HF 12064705v.1
                 Case
                  Case18-10601-MFW
                       18-10601-MFW Doc
                                     Doc1770-2
                                         444 Filed
                                               Filed04/26/18
                                                     11/26/18 Page
                                                               Page6 7ofof7 8



or not Hapoalim consents, which it does not.3 Accordingly, this Court should not approve the

portions of the Sale Motion and the Stalking Horse Agreement that seek to effect these

impermissible transactions.




3
 The Debtors could argue that, notwithstanding the fact that the royalties payable pursuant to the J.C. Penney
Agreement have been assigned to Hapaolim, they could assume and assign the J.C. Penney Agreement to the
Stalking Horse without the corresponding assumption of the Loan Agreement. But any such attempt to strip
Hapaolim of its collateral would necessarily fail because neither the Debtors nor the Stalking Horse would have
adequately protected Hapoalim’s security interest in that collateral under that scenario.
                                                         6
HF 12064705v.1
                 Case
                  Case18-10601-MFW
                       18-10601-MFW Doc
                                     Doc1770-2
                                         444 Filed
                                               Filed04/26/18
                                                     11/26/18 Page
                                                               Page7 8ofof7 8



                                         CONCLUSION

            For the foregoing reasons, Hapoalim respectfully requests that this Court (i) deny

approval of the Sale Motion and the Stalking Horse Agreement to the extent that each seeks to

(1) assume and assign the J. C. Penney Agreement to the Stalking Horse, and (2) permit the

Stalking Horse to assume the Loan Agreement, and (ii) grant such further relief as the Court

deems just and proper.

Dated: April 26, 2018
                                              Respectfully submitted,

                                              WOMBLE BOND DICKINSON (US) LLP


                                              By: /s/ Matthew P. Ward
                                              Matthew P. Ward (Del. Bar No. 4471)
                                              222 Delaware Avenue, Suite 1501
                                              Wilmington, DE 19801
                                              Telephone: (302) 252-4320
                                              Facsimile: (302) 252-4330
                                              Email: matthew.ward@wbd-us.com

                                                     and


                                              HERRICK, FEINSTEIN LLP
                                              Stephen B. Selbst
                                              2 Park Avenue
                                              New York, NY 10036
                                              Telephone: (212) 592-1400
                                              Facsimile: (212) 592-1500
                                              Email: sselbst@herrick.com

                                              Counsel to Bank Hapoalim




                                                 7
HF 12064705v.1
